Citation Nr: 1231625	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for urethritis.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel

INTRODUCTION

The Veteran had active duty service from April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  Jurisdiction was transferred to the RO in Houston, Texas.

The Board remanded the appeal in July 2012 to afford the Veteran an opportunity to have a hearing before the Board.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

Following certification to the Board, additional correspondence from the Veteran was received.  The Veteran indicated that he was still incarcerated but would be released soon and again requested that he be afforded a hearing after his release.  As the instant remand is in accordance with his wishes, the Board will proceed accordingly at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board remanded the appeal to schedule the Veteran for a hearing before a Veterans Law Judge at a local VA office.  The remand also instructed the RO to not schedule the hearing prior to November 2012.

The RO scheduled a hearing in August 2012, and the Veteran did not appear.  As the remand instructed that the hearing must not be scheduled prior to November 2012, the RO did not comply with the July 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has requested that his hearing not be scheduled until six months following his initially scheduled hearing on May 21, 2012.  The appeal is remanded for the RO to schedule a hearing anytime after November 21, 2012.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at a local VA office after November 21, 2012 following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


